Citation Nr: 1825681	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure. 

3.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1968 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

The Board observes that the RO, in a September 2014 letter, indicated that the Veteran's substantive appeal, via VA Form 9 (Appeal to the Board of Veterans Appeals) was not being accepted as the RO found that it was not timely.  However, the Board finds that the Veteran's substantive appeal was, in fact, timely.  The Board notes that the rating decision on appeal was issued in February 2014, and the VA Form 9 was received by the RO in September 2014; a substantive appeal must be received no later than one year following notification of the adverse decision, or 60 days from the date that the Statement of the Case was mailed, whichever is later.  38 C.F.R. § 20.302(b)(1) (2017).  In this case, the Veteran's substantive appeal was received outside of 60 days from the mailing of the Statement of the Case, but within one year of the rating decision on appeal.  

Moreover, the Board notes that the Veteran requested a videoconference hearing before the Board in his substantive appeal.  However, as the claims on appeal are being granted, no further argument from the Veteran or his representative is required.


FINDINGS OF FACT

1.  In an unappealed July 1995 rating decision, the RO denied service connection for diabetes mellitus.  

2.  Service department records have been received since the July 1995 rating decision; these records are relevant and probative of the issue of entitlement to service connection for diabetes mellitus.

3.  The Veteran had service on the U.S.S. Mullinix, while it was in the official waters of Vietnam, and is presumed to have been exposed to herbicides, including Agent Orange.

4.  The Veteran has type-II diabetes mellitus.

5.  The Veteran has erectile dysfunction which is causally related to diabetes mellitus.

6.  The Veteran has peripheral neuropathy of the upper extremities which is causally related to diabetes mellitus.

7.  The Veteran has peripheral neuropathy of the lower extremities which is causally related to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying the claim for service connection of diabetes mellitus is final.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reconsider the claim of service connection for diabetes mellitus.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(c)(1) (2017).

3.  Diabetes mellitus was incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  Erectile dysfunction is proximately due to or a result of a service-connected diabetes mellitus.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

5.  Peripheral neuropathy of the upper extremities is proximately due to or a result of a service-connected diabetes mellitus.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

6.  Peripheral neuropathy of the lower extremities is proximately due to or a result of a service-connected diabetes mellitus.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for diabetes mellitus in July 1995.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The July 1995 rating decision denied the Veteran's claim for service connection of diabetes mellitus on the basis that there was no evidence that the Veteran's diabetes mellitus had onset during service, or within one year of separation from service.  The rating decision noted that the Veteran's service treatment records did not show treatment for high blood sugar levels or a diagnosis of diabetes mellitus and that the Veteran's diabetes mellitus was first diagnosed in September 1994, over five years after his separation from service.  

Since the July 1995 denial of the Veteran's claim for service connection of diabetes mellitus, the evidence submitted includes private treatment records and additional service treatment records and personnel records, as well as the results of a search of the ship logs for the U.S.S. Mullinix and other research by the National Archives and Records Administration and the National Personnel Records Center.  These records reflect that the Veteran was stationed on the U.S.S. Mullinix while it was in the official waters of Vietnam during various intervals between May 1972 and September 1972.  In June 1972, the Veteran was awarded the Combat Action Ribbon for actions while aboard the U.S.S. Mullinix   

The Board notes that since the Veteran's service personnel and service treatment records are relevant to the Veteran's claim for service connection of diabetes mellitus, and were associated with the claims file after the July 1995 decision, the claim must be reconsidered.  Accordingly, the Board finds that the claim for service connection of diabetes mellitus is reopened for reconsideration under 38 C.F.R. § 3.156(c)(1).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

As an initial matter, the Board notes that the Veteran's service personnel records reflect that the Veteran served aboard the U.S.S. Mullinix from 1971 to 1974.  According to records from the National Archives and Records Administration (NARA) and the National Personnel Records Center (NPRC), during this period, the U.S.S. Mullinix had service in the official waters of Vietnam.  The Veteran's service personnel records indicate that the U.S.S. Mullinix had service in the "contiguous waters" of Vietnam.  The Veteran reports that he went on land in Vietnam when the U.S.S. Mullinix was moored at Da Nang Harbor and that he patrolled the Quang Tri River.  

The Board also notes that the Veteran was awarded the Combat Action Ribbon in June 1972, related to this period of service, which indicates that the Veteran was exposed to combat with the enemy.  As such, the provisions of 38 U.S.C. § 1154 are applicable in this case.  This provision indicates that a finding that a Veteran engaged in combat with the enemy requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The provision also indicates that veterans who engaged in combat with the enemy can prove that a disease or injury was incurred or aggravated in service by lay evidence alone, as long as the evidence is consistent with circumstances of service and is not rebutted by clear and convincing evidence to the contrary.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

Based on the above, the Board finds that it is reasonable to assume that the Veteran had service on the shores or inland waterways of Vietnam, as asserted by the Veteran.  The Veteran has credibly and consistently reported in written statements that he went ashore in Vietnam, and had duty on an inland waterway of Vietnam, while aboard the U.S.S. Mullinix.  The Board finds the Veteran's statements to be credible as they are consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).  The probative, credible evidence demonstrates that the Veteran was exposed to Agent Orange during active duty, and the presumptions outlined in 38 C.F.R. § 3.309(e) are applicable.  38 C.F.R. § 3.307(a)(6)(iv).  

Diabetes Mellitus

The Board finds that the evidence of record demonstrates service connection for diabetes mellitus is warranted.  As noted earlier, because the probative, credible evidence that the Veteran was exposed to Agent Orange during active duty, service connection for diabetes mellitus can be awarded on a presumptive basis.

Significantly, the medical evidence of record confirms that the Veteran has diabetes mellitus.  Private treatment records from Dr. C reflect that the Veteran was diagnosed with type-II diabetes mellitus in September 1994.  As noted in 38 C.F.R. § 3.309(e), type-II diabetes mellitus is a disease that has been associated with herbicide exposure.  Therefore, the Board concludes that the Veteran's diabetes mellitus is related to his period of active duty aboard the U.S.S. Mullinix, and the claim of service connection for diabetes mellitus is granted.  

Erectile Dysfunction, Peripheral Neuropathy of the Upper and Lower Extremities 

The Board finds that the evidence of record demonstrates service connection for erectile dysfunction, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities is warranted.  The Veteran does not assert that his erectile dysfunction, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities are related to service; he asserts that his vertigo is the result of his service-connected diabetes mellitus.  

The Board finds that the available medical evidence of record supports the Veteran's contentions.  Treatment records from Dr. C indicate that the Veteran's  erectile dysfunction, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities are causally related to the Veteran's service-connected diabetes mellitus.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's erectile dysfunction, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities are related to his now service-connected diabetes mellitus.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for erectile dysfunction, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.





ORDER

The application to reopen the claim for service connection of diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for peripheral neuropathy of the upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


